TD Bank, N.A. v Roberts (2020 NY Slip Op 05073)





TD Bank, N.A. v Roberts


2020 NY Slip Op 05073


Decided on September 23, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 23, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
JEFFREY A. COHEN
LINDA CHRISTOPHER
PAUL WOOTEN, JJ.


2017-06764 
2017-06766
 (Index No. 135230/14)

[*1]TD Bank, N.A., etc., respondent, 
vCharmaine Roberts, etc., et al., defendants, Wade Cockburn, etc., appellant.


Wade Cockburn, Staten Island, NY, appellant pro se.
McCalla Raymer Leibert Pierce, LLC, New York, NY (Brian P. Scibetta of counsel), for respondent.

DECISION & ORDER
In an action to foreclose a mortgage, the defendant Wade Cockburn appeals from (1) an order of the Supreme Court, Richmond County (Judith N. McMahon, J.), dated April 21, 2017, and (2) an order of the same court dated June 6, 2017. The order dated April 21, 2017, insofar as appealed from, granted those branches of the plaintiff's motion which were for summary judgment on the complaint insofar as asserted against that defendant, to strike that defendant's answer, and for an order of reference. The order dated June 6, 2017, insofar as appealed from, denied that defendant's cross motion for summary judgment dismissing the complaint insofar as asserted against him.
ORDERED that the appeals are dismissed, without costs or disbursements.
The appeals from the orders dated April 21, 2017, and June 6, 2017, must be dismissed because the right of direct appeal therefrom terminated with the entry of the order and judgment of foreclosure and sale in the action (see Matter of Aho, 39 NY2d 241, 248). The issues raised on the appeals from the orders are brought up for review and have been considered on the appeal from the order and judgment of foreclosure and sale (see CPLR 5501[a][1]; TD Bank, N.A. v Roberts, _____ AD3d _____ [Appellate Division Docket No. 2018-12571; decided herewith]).
MASTRO, J.P., COHEN, CHRISTOPHER and WOOTEN, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court